ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for determining a filling level (F) of waste water in a tank onboard a vehicle, wherein a respective flushing quantity (P) of waste water is fed to the tank by means of flushing processes …
	the filling level (F) is determined as a sum of a basic filling quantity (B) and an inflow quantity (Z), wherein: if none of the filling signals (La-e) is active: the basic filling quantity (B) is selected as zero, and otherwise all the currently active filling signals (La-e) and the associated filling quantities (Ma-e) are determined, and the largest of the determined filling quantities 

Claims 2-8 are allowable due to their dependence on allowable claim 1.

Claim 9 contains a measuring arrangement with substantially similar claim language to the method of claim 1. Claims 10-14 are dependent on claim 9.

The amendments and arguments made filed by the Applicant on January 7, 2021, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 1, and similarly in claim 9, “the filling level (F) is determined as a sum of a basic filling quantity (B) and an inflow quantity (Z), wherein: if none of the filling signals (La-e) is active: the basic filling quantity (B) is selected as zero, and otherwise all the currently active filling signals (La-e) and the associated filling quantities (Ma-e) are determined” and the specificity of “the largest of the determined filling quantities (Ma-e) is selected as the basic filling quantity (B), a starting time (A) for the determination of the inflow quantity (Z) is selected as a time at which the basic filling quantity (B) is reached in the tank, the inflow quantity (Z) is determined as a sum of all 
Canfield et al (US 2018/0135285) teaches a toilet monitor uses a toilet tank water level sensor producing a toilet tank water level measurement signal, wherein a processor detects rate of change of the measurement signal and conditionally produce a responsive actuation signal in response to the detected rate of change...and a transducer connected to receive the actuation signal and transmit information, provide a humanly-perceptible indication, generate a data log and/or control an electronic water supply valve. Rumpf (US 6,263,916) teaches a fuel tank system, which comprises a tank with at least one filling level transmitter and also a display for indicating the filling level of the tank, a measurable and indicatable reserve volume which is arranged in the tank and is always refuelable as a priority via an inflow pipe and the content of which is available as a fuel reserve when a minimum filling level is reached in the main tank…a switching means for activating, by means of a control unit, an indicator signaling operation on fuel reserve (i.e. extraction of fuel from the reserve), and a splash pot, together with fuel pump, arranged in the main tank, according to the invention the measurable and indicatable reserve volume (3V) is the content of the splash pot itself. And Gaertner et al (US 2012/0222758) teaches a rail vehicle contains a sanitary system which has a waste water tank and a fresh water tank which are each equipped with associated filling level sensors, wherein a control device is provided for establishing a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857   


/REGIS J BETSCH/Primary Examiner, Art Unit 2857